Exhibit 10.4

AGREEMENT BETWEEN
AFRICAN GRAPHITE, INC. AND
MICHAEL J. DORON
 
This Independent Consultant Agreement (“Agreement”) is made and entered into on
September 2, 2013, between AFRICAN GRAPHITE, INC., a Nevada corporation, whose
principal business address is at 318 N. Carson St., Suite 208, Carson City, NV
89701 (hereinafter referred to as “AFGI”) and MICHAEL J. DORON, a Utah resident,
whose mailing address is at 117 66th Street, Va. Beach, VA 23451 (hereinafter
referred to as “Consultant”).
 
In consideration of the mutual covenants set forth below, AFGI and Consultant
enter into the Agreement as set forth below.
 
1.            START
 
This Agreement shall be effective immediately upon execution.
 
2.            TITLE AND DUTIES
 
A.           Title
 
The Consultant shall be employed in the capacity of Chairman and Secretary.
 
B.           Essential Functions and Duties
 
The essential functions and duties expected of the Consultant shall be such as
customarily performed by persons in similar positions, as well as such other
duties as may be assigned from time to time by AFGI.
 
C.           Supervision and Reporting
 
The Consultant shall report to the Chairman and the Board of Directors of AFGI.
 
D.           Duty of Loyalty and Best Efforts
 
Consultant shall devote working time, attention, knowledge, and skills to AFGI’s
business interests and shall do so in good faith, with best efforts, and to the
reasonable satisfaction of AFGI. It is understood that the Consultant has other
business interests that may demand substantial time.
 
3.            COMPENSATION TERMS
 
A.           Stock Grant
 
Consultant shall receive 12,822 restricted shares of common stock in AFGI,
subject to adjustment for any stock splits, on or before the closing date of the
private placement financing simultaneous with the planned AFGI going-­‐public
transaction, estimated to occur on November 1, 2013.
 
 
 

--------------------------------------------------------------------------------

 
 
B.           Stipend
 
Consultant shall receive a stipend of USD$1,000 (one thousand dollars) per month
which shall be payable in arrears equal monthly installments. The first such
payment shall be at the closing of the private placement financing simultaneous
with the planned AFGI going-­‐public transaction, estimated to occur on November
1, 2013.
 
C.           Expense Reimbursement
 
Consultant shall be entitled to reimbursement of expenses incurred in the
performance of the functions and duties under this Agreement. In order to
receive reimbursement, Consultant must obtain advance approval from the Chairman
for any potential expense, and must timely provide AFGI with an itemized account
of all expenditures, along with suitable receipts therefor.
 
4.            PROPERTY RIGHTS
 
A.           Records and Accounts
 
Consultant agrees that all those records and accounts maintained during the
course of consultancy are the property of AFGI.
 
B.           Return Upon Termination
 
Consultant agrees that upon termination he will return to AFGI all of AFGI’s
property, including, but not limited to, intellectual property, trade secret
information, customer lists, operation manuals, records and accounts, materials
subject to copyright, trademark, or patent protection, customer and AFGI
information, business documents, reports, and other items as applicable.
 
C.           Copyrights, Inventions and Patents
 
Consultant understands that any copyrights, inventions or patents created or
obtained, in part or whole, by Consultant during the course of this Agreement
are to be considered “works for hire” and the property of AFGI. Consultant
assigns to AFGI all rights and interest in any copyright, invention, patents or
other property related to the business of the AFGI.
 
5.            INDEMNIFICATION FOR THIRD PARTY CLAIMS
 
AFGI hereby agrees to indemnify, defend, save, and hold harmless Consultant from
and against all claims, liabilities, causes of action, damages, judgments,
attorneys’ fees, court costs, and expenses which arise out of or are related to
the Consultant’s performance of this Agreement, failure to perform job functions
or duties as required, or result from conduct while engaging in any activity
outside the scope of this Agreement, before, during or after the termination of
this Agreement. AFGI understands that this obligation of indemnification
survives the expiration or termination of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
6.            MEDIATION AND BINDING ARBITRATION

 
AFGI and Consultant agree to first mediate and may then submit to binding
arbitration any claims that they may have against each other, of any nature
whatsoever, other than those prohibited by law or for workers compensation,
unemployment or disability benefits, pursuit to the rules of the American
Arbitration Association in Orange County, California, United States of America.
 
7.            TERMINATION
 
A.           Term
 
This Agreement shall have an initial Term of six (6) months, and automatically
renew for another six (6) months unless previously terminated. It may be renewed
upon the mutual written consent of AFGI and Consultant for periods beyond 12
months.
 
8.            MISCELLANEOUS PROVISIONS
 
A.           Notices
 
Consultant agrees that any notices that are required to be given under this
Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of AFGI or mailing address of the
Consultant as set forth herein.
 
AFRICAN GRAPHITE, INC.
318 N. Carson St., Suite 208
Carson City, NV 89701
 
MICHAEL DORON
117 66th Street,
Va. Beach, VA 23451
 
B.           Entire Agreement
 
This Agreement represents the complete and exclusive statement of the consulting
agreement between AFGI and Consultant. No other agreements, covenants,
representations or warranties, express or implied, oral or written, have been
made by the parties concerning their consulting agreement.
 
C.           Prior Agreements or Understandings
 
This Agreement supersedes any and all prior Agreements or understandings between
the parties, including letters of intent or understanding, except for those
documents specifically referred to within this Agreement.
 
D.           Modifications
 
Any modifications to this Agreement may only be done in writing between the
parts.
 
 
3

--------------------------------------------------------------------------------

 
 
E.           Severability of Agreement

 
To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.
 
F.          Waiver of Breach
 
The waiver by AFGI of a breach of any provision of this Agreement by Consultant
shall not operate as a waiver of any subsequent breach by the Consultant. No
waiver shall be valid unless placed in writing and signed by AFGI.
 
G.          Choice of Law, Jurisdiction and Venue
 
Consultant agrees that this Agreement shall be interpreted and construed in
accordance with the laws of the State of Nevada and that should any claims be
brought against AFGI related to terms or conditions of employment it shall be
brought within a court of competent jurisdiction within the State of Nevada.
Consultant also consents to jurisdiction of any claims by AFGI related to the
terms or conditions of employment by a court of competent jurisdiction within
the State of Nevada.
 

/s/ Michael Doron    
MICHAEL DORON
 
Date: September 2, 2013
     
/s/ Charles Clifford Bream III
   
CHARLES CLIFFORD BREAM III
 
Date: September 2, 2013
     
President and CEO
   
AFRICAN GRAPHITE, INC.
   

 
 
4

--------------------------------------------------------------------------------